WR-85,183-01
                           COURT OF CRIMINAL APPEALS
                                            AUSTIN, TEXAS
                           Transmitted 6/10/2016 3:59:56 PM
                             Accepted 6/13/2016 8:12:20 AM
                                             ABEL ACOSTA
85,183-01   85,183-02                                CLERK

                               RECEIVED
                        COURT OF CRIMINAL APPEALS
                               6/13/2016
                          ABEL ACOSTA, CLERK